Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
 
   DETAILED OFFICE ACTION
 This Office Action is in response to the papers filed on 25 July 2022.

          				 CLAIMS UNDER EXAMINATION
Claims 1-4, 7-8, 11-12, 22-23 and new claims 24-26 are pending and have been examined on their merits.
 
                                                                PRIORITY
Claim 1 recites a method of promoting development of beneficial gut flora, wherein said flora comprises Bifidobacteria. Provisional Application 61/119176 does not provide support for this limitation. Support is found in Provisional Application 61/193546, filed on 05 December 2008. Neither Provisional Application 61/119176 or 61/193546 provide support for the limitations recited in claims 22-23.

WITHDRAWN REJECTIONS:
The previous rejections of record have been withdrawn due to claim amendment.
 
NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

      Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 12 and 24-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. (previously cited; Dairy Compositions And Method Of Making. US2007/0098871 03 May 2007) in view of Geilman et al. (Production of an Electrolyte Beverage from Milk Permeate. 1992 J Dairy Sci 75:2364-2369), German et al. (previously cited; Human Milk Oligosaccharides: Evolution, Structures and Bioselectivity as Substrates for Intestinal Bacteria. Published online 15 July 2008. Nestle Nutr Workshop Ser Pediatr Program. 2008; 62: 205–222) and Nash et al. (previously cited; Human Milk Banking: A Review. Pages 1-3. 2002) as evidenced by Lovebug Probiotics. Why Is B. Infantis So Important For Your Baby?, Bendich et al. (previously cited; Symposium: Antioxidants, Immune Response, And Animal Function: Physiological Role of Antioxidants in the Immune System. Journal of Dairy Science Vol. 76, No.9, 1993 2789-2794) and Harvard Medical School (previously cited; The benefits of probiotics bacteria 2017).

Dunker et al. teach a method of separating components from milk (Abstract; [0008]). The invention also relates to compositions prepared from the separated components (Abstract; [0009]).

Examiner notes Dunker teaches the following:

[0004] Milk products constitute a significant portion of the overall diet or calorie consumption of human beings. As such, milk products play a major role in maintaining the health of the public. Nutritionally optimal milk products will have a positive effect on the nutrition and the health of the public. Concentration of macronutrients in any given milk product will often depend on the nature of the product and the desirable profile developed by the manufacturer.

[0007] It is desirable to exploit the nutritional advantages present in milk by separating milk into its individual components and to produce dairy compositions suitable for consumption by using these individual components in food products

Examiner notes at [0059], the art identifies a “Women Drink” and an “Adult Drink” as compositions prepared using the isolated milk components of the disclosed invention. Therefore the art is interpreted to disclose compositions to be administered to an adult.

Dunker teaches the following ([0018]):
As used herein, the term “milk” is also intended to encompass milks from animal and plant sources. Animal sources of milk include, but are not limited to, human, cow, sheep, goat, buffalo, camel, llama, mare and deer.

Therefore the art suggests the use of human milk.


Dunker teaches the following ([0020]):

In an embodiment of the invention, an end inlet 11 is provided through which milk is fed into a (optional) separating means 12, where the milk is separated into butter fat (cream) and skim milk. From the separating means, an outlet 13 transports the skim milk into an ultrafiltrating (UF) means 14, to yield a UF permeate component and a UF retentate component. Preferably, the step of ultrafiltration is performed through a membrane filter that excludes components having a molecular weight of at least as low as about 1 kDa but not higher than about 10 kDa, and more preferably not higher than about 5 kDa, at pressures between about 45-150 psi (FIG. 3). In certain embodiments of the invention, where the optional separating means is excluded from the apparatus step, the milk is fed directly to the UF means.

Therefore the art teaches milk is separated into cream and skim milk, and the skim milk is subsequently subjected to ultrafiltration to produce an ultrafiltration permeate (UF permeate).

At section [0041], the art discloses the following:
The compositions of the present invention may be concentrated by any number of methods including but not limited to evaporation, and filtration processes like reverse osmosis, in order to provide the milk components in a concentrated composition or format. In other words, the compositions of the present invention are prepared from one or more milk components selected from the group consisting of butter fat, skim milk, MF permeate, MF retentate, UF permeate, UF retentate, DF permeate, DF retentate, NF retentate, NF permeate, RO permeate and RO retentate, and in certain embodiments of the invention, the compositions are concentrated by known methods in the art including, but not limited to, evaporation, to provide the milk components of the compositions in a more concentrated format.

Therefore the art discloses UF permeate can be concentrated, and identifies concentrated UF permeate as a milk composition of the disclosed invention.


The illustration in Figure 3 is interpreted to teach ultrafiltration produces a composition that comprises carbohydrates, while excluding suspended particles, microorganisms, fats and proteins.

Dunker identifies concentrated UF milk permeate as a component that can be used to make a nutritional beverage. Dunker discloses ultrafiltration produces a composition containing carbohydrates. The art suggests the use of human milk.

Dunker is silent regarding the presence of oligosaccharides in human milk.

While Dunker suggests the use of human milk, Dunker does not teach the use of pooled human milk from different donors.

Geilman et al. teach fractionation of dairy products via ultrafiltration results in retentate and permeate (see page 2364 first paragraph of introduction). While the art teaches “permeate has little economic value” (same cited section), the art goes on to teach the composition of permeate approximates electrolyte beverages being sold as sports drinks (second paragraph of Introduction). The art teaches the consumption for these types of drinks is rapidly increasing, and permeate has the potential to be processed into a beverage similar to those sports drinks and can also have high concentrations of minerals which may be important in maintaining proper health (same cited section). It is of note the drink is administered by “young adults” (see “Sensory Evaluation on page 2365, right column).

As evidenced by German et al., human milk is comprised of a complex mixture of oligosaccharides that differ in size, charge and abundance (page 3, fourth paragraph). The art identifies oligosaccharides as “carbohydrate polymers” (See Abstract). The art discloses, “At present, about 200 molecular species have been identified in a pooled human milk sample consisting of mostly neutral and fucosylated oligosaccharides” (page 3, fifth paragraph). The art discloses there is also considerable diversity among different human mothers in the structures of oligosaccharides (Abstract). Milks from randomly selected mothers contain as few as 23 and as many as 130 different oligosaccharides (same cited section). Examiner notes German discloses the following (Abstract):

The nutritional function that is most frequently attributed to milk oligosaccharides is to serve as prebiotics –a form of indigestible carbohydrate that is selectively fermented by desirable gut microflora. This function was tested by purifying human milk oligosaccharides and providing these as the sole carbon source to various intestinal bacteria. Indeed, the selectively of providing the complex mixture of oligosaccharides pooled from dozens of human milk samples is remarkable.

German analyzes strains of Bifidobacteria isolated from the guts of infants and humans (page 6, third paragraph). Therefore, as evidenced by German, Bifidobacteria is inherently found in the gut of adult humans. German identifies B. infantis as a strain that is analyzed. As evidenced by Lovebug Probiotics, “B. infantis is passed into the body of an infant via the mother’s milk”. Therefore this strain is present in human breast milk.

While German teaches the use of pooled human milk, the art does not explicitly state the milk is pooled from different donors.

Nash teaches a human milk bank is a service established for collecting, screening, processing, storing and distributing donated human milk (page1, first paragraph). The authors teach banked milk is pooled from 4 to 6 mothers and is thought to be beneficial because it averages out the immunological and nutrient content of the milk (page 2, second paragraph).

As set forth above, Dunker discloses “milk” is intended to encompass animal sources, including human, cow, sheep, goat, buffalo, camel, llama, mare and deer. It would have been obvious to use human milk. One would have been motivated to do so since Dunker teaches it can be used in the disclosed method. KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). As evidenced by German et al., oligosaccharides are inherent to human milk. Therefore the skilled artisan would expect human milk oligosaccharides to be present in the human milk suggested by Dunker. 

While Dunker suggests the use of a concentrated UF permeate, the art also discloses other milk fractions that can be used. It would have been obvious to use the UF permeate fraction taught by Dunker. As set forth above, Dunker teaches ultrafiltration produces a composition that includes carbohydrates. The skilled artisan would have used a permeate fraction since Dunker teaches a composition for adults and for sports while Geilman teaches a milk permeate fraction can be used in a sports beverage for adults. Motivation is provided by Geilman, who teaches this fraction has the same mineral benefits as electrolyte sports drinks. As evidenced by German, human milk oligosaccharides are carbohydrates. As set forth above, Dunker teaches the permeate contains carbohydrates (See Figure 3). One would choose the UF permeate fraction from human milk since this fraction contains carbohydrates, and German teaches carbohydrates have nutritional health benefits. One would have had a reasonable expectation of success since Dunker teaches the UF permeate fraction can be isolated and concentrated.

It would have been obvious to use pooled human milk. One would have been motivated to do so since Dunker teaches a nutritional composition and German teaches when pooled, human milk contains greater nutritional diversity. German teaches bout 200 molecular species of oligosaccharides have been identified in pooled human milk. German teaches pooled milk from dozens of human milk samples provide a “remarkable” complex mixture of human oligosaccharides. Nash teaches pooled milk is obtained from different donors. The skilled artisan would pool human milk to obtain a greater variety of oligosaccharides, as taught by German and Nash.

Claim 1 recites administering the claimed composition promotes development of Bifidobacteria. Examiner notes the claim recites beneficial gut flora is promoted by administering the claimed product to an adult. As evidenced by Lovebug Probiotics, “B. infantis is passed into the body of an infant via the mother’s milk”. It is Examiner’s position that because breast milk contains B. infantis, and the administration of a composition containing breast milk would be obvious, the skilled artisan would expect B. infantis to be present. As evidenced by German, Bifidobacterium is naturally found in the human adult gut. Even arguendo breast milk did not contain Bifidobacterium infantis, Bifidobacterium strains are found in human adult guts. Therefore administration of the claimed composition would be expected to promote development of Bifidobacterium inherently found in the human adult gut. The skilled artisan would expect a concentrated UF permeate produced from pooled human milk would produce the claimed effect when administered as Dunker’s adult beverage.

Claim 1 recites “wherein the concentrated human milk permeate comprises a greater concentration of human milk oligosaccharides relative to the concentration of human milk oligosaccharides present in the pool of human milk”. 

A “concentrated human milk permeate filtered from a pool of human milk from multiple donors”, as recited in claim 1, is a product by process limitation. The Instant Specification discloses the following:
Following separation of cream and skim (step 4), a desired amount of cream can be added to the skim, and the composition undergoes further filtration (step 5), e.g., ultrafiltration, e.g., with a pore size between 1-1000 Kda. This process concentrates the nutrients in the skim milk by filtering out the what was previously thought to be generally water or referred to as permeate. The present inventors have discovered, however, that the permeate retains a significant amount of oligosaccharides and can itself be used, e.g., as a nutritional supplement or in other ways described herein.

Dunker teaches removing cream from milk, ultrafiltering skim milk and concentrating milk permeate. Claim 1 recites a concentrated, ultrafiltered milk permeate. Dunker teaches a concentrated UF milk permeate. Therefore, the claimed permeate and that rendered obvious by the combined teachings of the prior art would be expected to have the claimed properties. Therefore claim 1 is rendered obvious (claim 1).

Dunker teaches the following ([0045]):
Additionally, the compositions can be formulated into a yogurt. Yogurt is produced by culturing the compositions of the present invention with a bacterial culture such as lactic acid-producing bacteria, Lactobacillus bulgaricus and Streptococcus thermophilus. Yogurts prepared using the compositions of the present invention can be set yogurts where the fermentation occurs in the final retail container or stirred yogurts where the fermentation occurs in bulk prior to packaging. Furthermore, these yogurts can contain flavors or fruits, can be frozen to provide a frozen yogurt or can be in the form of a drinkable fluid to provide a drinkable yogurt.

As evidenced by Harvard Medical School, Lactobacillus bulgaricus is a probiotic (see last line of page 2). As evidenced by Harvard Medical School, probiotics act as gut-beneficial bacteria that create a physical barrier against unfriendly bacteria (page 2, first full paragraph). Therefore Dunker teaches administration with a composition useful in promoting development of beneficial gut bacteria. Therefore claim 2 is included in this rejection (claim 2).

 As evidenced by Harvard Medical School, Lactobacillus bulgaricus is a probiotic (see last line of page 2). Therefore claim 3 is included in this rejection (claim 3).

Dunker discloses administration of an adult beverage (supra). Because a beverage is something that is drank by a subject. It reads on oral administration. Therefore claim 7 is included in this rejection (claim 7).

Claim 12 recites an immunomodulator. An immunomodulatory is interpreted to be any compositions that affects the immune system. Dunker teaches the composition further includes natural antioxidants (see claim 21 of Dunker). As evidenced by Bendich et al., “antioxidant supplementation can significantly improve certain immune responses” (see Abstract). Therefore the antioxidants disclosed by Dunker are broadly interpreted to be immunomodulators. Therefore the art is interpreted to teach administering immunomodulators during administration of the therapeutic composition of claim 1. Therefore claim 12 is included in this rejection (claim 12).

Claim 24 recites the concentrated human milk permeate has been obtained by a process comprising the steps recited in (i)-(iii). Therefore claim 24 recites a product by process limitation. A concentrated human milk permeate filtered from a pool of human milk from multiple donors is rendered obvious on the grounds set forth. 

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Therefore claim 24 is rendered obvious as claimed (claim 24). 

Claim 25 recites the concentrated human milk permeate is derived from at least 20 donors. This is a product by process limitation. A concentrated human milk permeate filtered from a pool of human milk from multiple donors is rendered obvious on the grounds set forth. Examiner notes German teaches the following (see Abstract):

The nutritional function that is most frequently attributed to milk oligosaccharides is to serve as prebiotics –a form of indigestible carbohydrate that is selectively fermented by desirable gut microflora. This function was tested by purifying human milk oligosaccharides and providing these as the sole carbon source to various intestinal bacteria. Indeed, the selectively of providing the complex mixture of oligosaccharides pooled from dozens of human milk samples is remarkable.

Dozens, as recited by German, is interpreted to mean more than one dozen (hence, at least two; hence at least 24). German teaches pooled milk from dozens of human milk samples provide a “remarkable” complex mixture of human oligosaccharides. The skilled artisan would want to pool from at least 20 donors since German teaches samples pooled from dozens of human milk samples provide a remarkable mixture of human oligosaccharides. Therefore at least 20 donors as recited in claim 25 is rendered obvious (claim 25).

As set forth above, German teaches pooled milk from dozens of human milk samples provide a “remarkable” complex mixture of human oligosaccharides. Milks from randomly selected mothers contain as few as 23 and as many as 130 different oligosaccharides (Abstract). Therefore pooled human milk would be expected to have at least 20 different milk oligosaccharides. Claim 26 is included in this rejection (claim 26).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of Geilman et al., German et al. and Nash et al. as evidenced by Bendich et al. and Harvard Medical School as applied to claim 3, and further in view of Adhikari et al. (Viability of Microencapsulated Bifidobacteria in Set Yogurt During Refrigerated Storage. 2000 J Dairy Sci 83:1946–1951).

Claim 3 is rejected on the grounds set forth above. The teachings of the prior art are reiterated. Dunker teaches the disclosed milk compositions can be formulated into a yogurt. Yogurt is produced by culturing the compositions of the present invention with a bacterial culture such as lactic acid-producing bacteria, Lactobacillus bulgaricus and Streptococcus thermophilus.

The art is silent regarding the use of Bifidobacteria. 

Adhikari teaches Bifidobacteria are probiotic organisms that improve the microbial balance in the human gut. They can be incorporated as live cultures in fermented dairy foods, including yogurt, for transmission to humans (Abstract). The art teaches “several species of Bifidobacterium are considered to be the most important among the probiotic organisms (first paragraph of Introduction).

It would have been obvious to administer Bifidobacteria in the composition taught by Dunker. One would have been motivated to do so since Dunker teaches formulating the disclosed milk compositions with yogurt containing probiotics organisms, and Adhikari teaches Bifidobacterium are considered to be the most important probiotic organisms. Both references teach probiotics that benefit the gut. The MPEP teaches it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose. The skilled artisan would have had a reasonable expectation of success since Adhikari teaches Bifidobacteria can be incorporated in yogurt. One would have expected similar results since Dunker and Adhikari both teach yogurts containing probiotics.  

The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore claim 4 is rendered obvious as claimed (claim 4).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of German et al. and Nash et al. as applied to claim 7 above, and further in view of Fessler et al. (previously cited; Enteral Nutrition for Patients With Head and Neck Cancer. Today’s Dietitian Vol. 10 No. 6 P. 46 June 2008) and of Ostrov et al. (previously cited; Some ill adults use breast milk to fight disease. The Seattle Times. 30 December 2004)

The teachings of the prior art as set forth above are reiterated. As set forth above, Dunker teaches formulation as a drink for adults. Therefore the art teaches a composition that is administered orally.

The art is silent regarding oral administration using a feeding tube.

Fessler teaches tube feeding may benefit patients with oral intake issues undergoing radiation and other treatments by improving nutritional status and tolerance to therapies (page 1, first paragraph). The art discloses patients that had percutaneous endoscopic gastrostomy (PEG) tubes placed for enteral nutrition either prior to cancer treatments or during surgery (page 1, fourth paragraph).

Ostrov et al. teach the following (see top of page 1):
Breast milk isn’t just for babies at the Mothers’ Milk Bank, which quietly offers it to adults with cancer and other serious illnesses to ease their symptoms.

The San Jose milk bank is one of six in the United States. It distributes donated breast milk primarily to premature and low-birth-weight babies. However, it also will provide breast milk to adults with a doctor’s prescription.

Adult use of breast milk is rare, said Pauline Sakamoto of the San Jose milk bank, which has served 28 adult patients in the past four years. Adults with cancer, digestive disorders and immune disorders may drink several ounces of milk daily or weekly to ease the side effects of chemotherapy, bolster their immune systems or improve their digestion, she said.

Citing Margit Hamosh, professor emeritus at Georgetown University and an expert in the biochemistry of human milk, the reference states breast milk contains compounds “that might definitely help in people who have compromised immune systems in the same way they might help the newborn” (page 2, second paragraph). Examiner notes Ostrov et al. disclose consumption of breast milk by patients with prostate cancer and Crohn’s disease (see page 2).

It would have been obvious to combine the teachings of the prior art by administration a human milk composition orally via feeding tube. One would have been motivated to do so since Ostrov teaches human milk is beneficial to patients with cancer and Crohn’s disease and Fessler teaches this patient population is fed using a feeding tube. One would have had a reasonable expectation of success administering the nutritional composition taught by Dunker using a feeding tube since Dunker teaches a composition that can be administered orally and Fessler teaches a feeding tube is used to administer nutritional compositions orally. One would have expected similar results since each of the references is directed to nutritional compositions for patients in need thereof. Therefore claim 8 is rendered obvious (claim 8).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of Geilman et al., German et al. and Nash et al. as applied to claim 1 above, and further in view of Clemson University (Safe Handling of Milk and Dairy Products 2007).

Claim 1 is rejected on the grounds set forth above. The teachings of the prior art are reiterated.

Dunker teaches a milk composition. The art teaches the composition may be packaged for consumption and sale ([0051]). The art is silent regarding pasteurization.

Clemson teaches raw milk is usually pasteurized (page 1, first paragraph). Pasteurization destroys disease-causing bacteria and extends the shelf life of milk (same cited section). 

It would have been obvious to pasteurize the milk composition disclosed by Dunker. One would have been motivated to do so since Dunker teaches a packaged milk composition for consumption, and Clemson teaches packaged mil is pasteurized. Clemson teaches doing so to destroy pathogens. One would have had a reasonable expectation of success since Clemson teaches milk can be pasteurized. One would have expected similar results since Dunker and Clemson are both directed to packaged milk products. Therefore claim 11 is included in this rejection (claim 11).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 22-23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunker et al. in view of Geilman et al., German et al. and Nash et al. as applied to claim 1 above, and further in view of Ostrov et al. (previously cited; Some ill adults use breast milk to fight disease. The Seattle Times. 30 December 2004)

The teachings of the prior art as set forth above are reiterated. Dunker teaches a nutritional milk composition.

The art does not teach the composition is used to provide nutrition to a subject with an inflammatory bowel disease.

Ostrov et al. teach the following (see top of page 1):
Breast milk isn’t just for babies at the Mothers’ Milk Bank, which quietly offers it to adults with cancer and other serious illnesses to ease their symptoms.

The San Jose milk bank is one of six in the United States. It distributes donated breast milk primarily to premature and low-birth-weight babies. However, it also will provide breast milk to adults with a doctor’s prescription.

Adult use of breast milk is rare, said Pauline Sakamoto of the San Jose milk bank, which has served 28 adult patients in the past four years. Adults with cancer, digestive disorders and immune disorders may drink several ounces of milk daily or weekly to ease the side effects of chemotherapy, bolster their immune systems or improve their digestion, she said.

Citing Margit Hamosh, professor emeritus at Georgetown University and an expert in the biochemistry of human milk, the reference states breast milk contains compounds “that might definitely help in people who have compromised immune systems in the same way they might help the newborn” (page 2, second paragraph). Examiner notes Ostrov et al. disclose consumption of breast milk by patients with prostate cancer and Crohn’s disease (see page 2).

It would have been obvious to use the nutritional composition taught by Dunker to treat an inflammatory bowel disease. One would have been motivated to do so since Dunker suggests a human milk composition that can be used as a nutritional composition and Ostrov teaches human milk can be used to treat Crohn’s disease. The patient with Crohn’s disease in the Ostrov disclosure is 15 years old. While the patients is not explicitly an adult, the skilled artisan would have had a reasonable expectation of treating an older patient since the same disease is being treated. Therefore claims 22-23 are included in this rejection (claims 22-23).

Therefore Applicant’s Invention is rendered obvious as claimed.



APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 25 July 2022 are acknowledged. The Applicant alleges the cited prior art fail to render the present claims because (i) the combination of the cited references fail to teach or suggest each element of the presently claimed invention, (ii) the person of ordinary skill in the art would not have been motivated by the cited references to even attempt to arrive at the presently claimed invention, or (iii) the presently claimed invention is surprisingly effective. 

The Applicant argues the cited references do not teach promoting growth of bacteria. The Applicant alleges the only Bifidobacteria shown by German to grow in response to human milk oligosaccharides are not found in adults. The Applicant asserts B. infantis is not found in the adult intestinal tract.

The Applicant asserts Dunker is not limited to human milk and does not provide any reason to select human milk from the other milks that are disclosed. The Applicant argues even if human milk was selected, the skilled person would still lack any reasonable motivation to select a concentrated human milk permeate fraction from among the other fractions disclosed by Dunker. While the Applicant acknowledges Dunker teaches formulations including a Women’s Drink and Adult Drink, the Applicant alleges these drinks have different macronutrient contents than Dunkers UF permeate composition.  Therefore the Applicant asserts the Women and Adult Drinks are different.

The Applicant argues Dunker is silent with respect to human milk oligosaccharides, and the cited references fail to provide any motivation for making or administering a composition containing human milk oligosaccharides to an adult. The Applicant argues Dunker teaches ultrafiltration employs membrane filters with an exclusion range of about 1000 to 10,000 Daltons. The Applicant argues even if human milk were ultrafiltered, it would not inherently contain the human milk oligosaccharides from the initial pool of human milk.
The arguments reiterate the findings presented in the Declaration filed with the last Office Action. The Applicant argues incubation of human microbiota from human stool with concentrated human milk permeate produces greater expansion of Bifidobacterium than 1) synthetic 3’fucosyllactose (3’FL) 2) a plant-based probiotic or 3) a synthetic mixture of the 10 most abundant human milk oligosaccharides typically present in human milk, including 2’fucosyllactose 3’fucosyllactose. The Applicant argues these results are in contrast to the teachings of German. The Applicant argues nothing in the prior art would have allowed the person of sill in the art to predict this results.
EXAMINER’S RESPONSE
The Applicant argues the cited references do not teach promoting growth of the claimed bacteria. Examiner notes the claims recite beneficial gut flora is promoted by administering the claimed product to an adult. The Applicant asserts B. infantis is not found in the adult intestinal tract. As evidenced by Lovebug Probiotics, “B. infantis is passed into the body of an infant via the mother’s milk”. It is Examiner’s position that because breast milk contains B. infantis, and the administration of a composition containing breast milk would be obvious, the skilled artisan would expect B. infantis to be present in the adult following administration of the claimed product. As evidenced by German, Bifidobacterium is naturally found in the human adult gut. Even arguendo breast milk did not contain Bifidobacterium infantis, Bifidobacterium is found in human adults. Therefore administration of the claimed composition would be expected to promote development of Bifidobacterium inherently found in the human adult gut. Therefore the arguments directed to Bifidobacterium are not persuasive.

Examiner notes German teaches human milk oligosaccharides support growth of Bifidobacteria. Therefore the skilled artisan would expect a concentrated UF permeate produced from pooled human milk would produce the claimed effect when administered as Dunker’s adult beverage. The MPEP teaches “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” 

The Applicant argues Dunker only discloses human milk as an alternative. Examiner notes the Dunker reference teaches the term “milk” is also intended to encompass milks from animal and plant sources. Animal sources of milk include, but are not limited to, human, cow, sheep, goat, buffalo, camel, llama, mare and deer”. As set forth in the rejection above, the art suggests the use of human milk. It is Examiner’s position that Dunker discloses human milk as an alternative milk source that can be used. The person of ordinary skill in the art would have been motivated to use human milk  because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  

The Applicant argues even if human milk was selected, the skilled person would still lack any reason motivation to select a concentration human milk permeate fraction from among the other fractions disclosed by Dunker. As set forth above, Examiner acknowledges Dunker discloses milk fractions other than permeate that can be used. It would have been obvious to use the UF permeate fraction taught by Dunker. Dunker teaches ultrafiltration produces a composition that includes carbohydrates. The skilled artisan would have used the permeate since Geilman teaches milk permeate can be used as a beverage with the same mineral benefits as electrolyte sports drinks. As evidenced by German, human milk oligosaccharides are carbohydrates. As set forth above, Dunker teaches the permeate contains carbohydrates (See Figure 3). One would choose the UF permeate fraction from human milk since this fraction contains carbohydrates, and German teaches carbohydrates have nutritional health benefits. One would have had a reasonable expectation of success since Dunker teaches the UF permeate fraction can be isolated and concentrated

While the Applicant acknowledges Dunker teaches formulations including a Women’s Drink and Adult Drink, the Applicant alleges these drinks have different macronutrient contents than Dunkers UF permeate composition.  Therefore the Applicant asserts the Women and Adult Drinks are different. In response, Examiner notes [0058] of Dunker teaches “Table 5 illustrates representative compositions prepared using the isolated milk components of the present invention”. In other words, Dunker teaches the isolated milk fractions are then used in a formula (i.e. a Drink) for Women and Adults. Therefore this argument is not persuasive.

While the Applicant argues Dunker’s ultrafiltration would not inherently contain the human milk oligosaccharides from the initial pool of human milk, claim 1 does not require the same oligosaccharides as the “initial pool of human milk”. Dunker teaches ultrafiltration. Dunker suggests the use of human milk. The Instant Specification also discloses ultrafiltration to obtain a permeate. Because Dunker also performs  ultrafiltration, it would be expected to produce the same components when filtering pooled milk.

The Applicant argues nothing in the prior art would have allowed the person of skill in the art to predict this results disclosed in the previously filed Declarations. Examiner notes the Declarations were previously considered. The Declarations assert incubation of human microbiota from human stool with concentrated human milk permeate produces greater expansion of Bifidobacterium than 1) synthetic 3’fucosyllactose (3’FL) 2) a plant-based probiotic or 3) a synthetic mixture of the 10 most abundant human milk oligosaccharides typically present in human milk, including 2’fucosyllactose 3’fucosyllactose. While the Applicant argues “these results are in contrast to the teachings of German”, German does not analyze human milk permeate relative to 3’fucosyllactose, 2’fucosyllactose or a synthetic mixture of human milk oligosaccharides. German analyzes growth curves against time for 6 strains of Bifidobacteria are shown in figure 2. The art teaches “while all strains of Bifidobacteria grew well on lactose and several grew successfully on inulin, only Bifidobacteria longum biovar infantis grew successfully on HMOs as the sole carbon source supporting their growth” (page 6, second paragraph). While German teaches only B. infantis grows on HMOs as the sole carbon source, the art does not teach the Bifidobacterium inherently present in adults cannot grow when a permeate is administered. Therefore German does not teach away. The unexpected results argued by the Applicant are the result of administering the claimed milk permeate. As set forth above, Bifidobacterium are inherently present in the adult gut. Dunker teaches a composition for administration by an adult. The claimed product is rendered obvious. Therefore one would expect administration would result in promoting gut flora development as claimed.
Therefore Applicant’s Invention is rendered obvious as claimed.

			CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653